Exhibit 10.22

 

FIRST COMMUNITY BANCORP

EXECUTIVE SEVERANCE PAY PLAN

(as amended and restated effective July 26, 2006)

 

The purpose of the First Community Bancorp Executive Severance Pay Plan, as
amended and restated effective July 26, 2006 (the “Plan”) is to secure the
continued services of certain senior executives of the Company and to ensure
their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined below).

 

ARTICLE I

DEFINITIONS

 

1.1                               Definitions

 

Whenever used in this Plan, the following capitalized terms shall have the
meanings set forth in this Section 1.1, certain other capitalized terms being
defined elsewhere in this Plan:

 

(a)                                  “Board” means the Board of Directors of the
Company.

 

(b)                                 “Change in Control” shall mean the
occurrence of any of the following:

 

(i)                                     Any “Person” or “Group” (as such terms
are defined in Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) and the rules and regulations promulgated thereunder) is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company, or of any
entity resulting from a merger or consolidation involving the Company,
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of the Company or such entity.

 

(ii)                                  The individuals who, as of the date
hereof, are members of the Board (the “Existing Directors”), cease, for any
reason, to constitute more than fifty percent (50%) of the number of authorized
directors of the Company as determined in the manner prescribed in the Company’s
Articles of Incorporation and Bylaws; provided, however, that if the election,
or nomination for election, by the Company’s stockholders of any new director
was approved by a vote of at least fifty percent (50%) of the Existing
Directors, such a new director shall be considered an Existing Director;
provided, further, however, that no individual shall

 

--------------------------------------------------------------------------------


 

be considered an Existing Director if such individual initially assumed office
as a result of either an actual or threatened election contest (“Election
Contest”) or other actual or threatened solicitation of proxies by or on behalf
of anyone other than the Board (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest.

 

(iii)                               The consummation of (x) a merger,
consolidation or reorganization to which the Company is a party, whether or not
the Company is the person surviving or resulting therefrom, or (y) a sale,
assignment, lease, conveyance or other disposition of all or substantially all
of the assets of the Company, in one transaction or a series of related
transactions, to any Person other than the Company, where any such transaction
or series of related transactions as is referred to in clause (x) or clause (y)
above in this subparagraph (iii) (a ‘Transaction”) does not otherwise result in
a “Change in Control” pursuant to subparagraph (i) of this definition of “Change
in Control”; provided, however, that no such Transaction shall constitute a
“Change in Control” under this subparagraph (iii) if the persons who were the
Shareholders of the Company immediately before the consummation of such
Transaction are the Beneficial Owners, immediately following the consummation of
such Transaction, of fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities of the Person surviving or resulting from
any merger, consolidation or reorganization referred to in clause (x) above in
this subparagraph (iii) or the Person to whom the assets of the Company are
sold, assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii).

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                 “Company” means First Community Bancorp, a
California corporation, and any successor or assignee as provided in Article V.

 

(e)                                  “Compensation” means your highest annual
compensation for any calendar year in the three calendar years ending with the
calendar year which includes the date of your termination of employment with the
Company and its Subsidiaries, with your compensation for any such calendar year
in which you do not complete twelve (12) months or service being annualized on
the basis of a twelve (12) month year. For purposes of determining your
“Compensation”, your annual compensation for any calendar year or portion
thereof shall be limited to your base salary, your automobile and other expense
allowances (for those Executives who receive a company automobile in lieu of an
automobile allowance, they shall be credited with an additional $1000.00 per
month in Compensation in lieu of an automobile allowance), and your bonus
attributable to such calendar year regardless of when paid (or, if you did not
receive a bonus for a calendar year, your target bonus for such year), before
reductions for any amounts excludable from your gross income for federal income
tax purposes pursuant to Section 125

 

2

--------------------------------------------------------------------------------


 

or Section 401(k) of the Code or under any nonqualified deferred compensation
plan. Notwithstanding anything herein to the contrary, “Compensation” shall not
include your income from the grant or vesting of restricted stock, or from the
grant, vesting, or exercise of stock options.

 

(f)                                    “Disability” means a physical or mental
infirmity which substantially impairs your ability to perform your material
duties for a period of at least one hundred eighty (180) days in any two hundred
seventy (270)) day period, and, as a result of such Disability, you have not
returned to your full-time regular employment prior to termination.

 

(g)                                 “Employee Grade” means the grade within the
compensation system to which you are assigned by the Company.

 

(h)                                 “Executive” means a regular full-time
salaried employee of the Company or its Subsidiaries in Employee Grades 1, 2, 3,
A or B, who does not have an individual agreement with the Company or its
Subsidiaries regarding Change in Control severance payments.

 

(i)                                     “Good Reason” means, without your
express written consent, any of the following events, provided that you give the
Company or its Subsidiary at least thirty (30) days prior written notice of your
termination with the Company or its Subsidiary:

 

(i)                                     a reduction by the Employer in your
annual base salary as in effect immediately before such reduction; or

 

(ii)                                  (A)  any change in your duties and
responsibilities that is inconsistent in any adverse respect with your
position(s), duties or responsibilities as in effect immediately before the
Change in Control, or an adverse change, after the occurrence of a Change in
Control, in your place in the Company’s organization chart or in the seniority
of the individual to whom you report; provided, however, that Good Reason shall
not be deemed to occur upon a change in duties or responsibilities (other than
reporting responsibilities) that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this paragraph (i), or (B) a material and adverse change in your
titles or offices (including, if applicable, membership on the Board) with the
Company as in effect immediately prior to such Change in Control; or

 

(iii)                               a material reduction in the your annual
target bonus opportunity (if any) (for this purpose, a reduction for any year of
over ten percent (10%) of your annual target bonus opportunity (if any) measured
by the preceding year shall be considered “material”); or

 

(iv)                              the failure of the Company or its Subsidiaries
to continue in effect any employee benefit plan, compensation plan, welfare
benefit plan or material fringe benefit plan in which you or your dependents are
participating immediately

 

3

--------------------------------------------------------------------------------


 

prior to such Change in Control or the taking of any action by the Company which
would adversely affect your or your dependents’ participation in or reduce your
or your dependents’ benefits under any such plan, unless you and your dependents
are permitted to participate in other plans providing substantially equivalent
benefits in the aggregate (at substantially equivalent cost with respect to
welfare benefit plans); or

 

(v)                                 the failure of the Company or its
Subsidiaries to (A) provide and credit you with the number of accrued annual
leave days to which you are entitled in accordance with the Company’s normal
annual leave policy as in effect immediately before the Change in Control or (B)
provide you with paid annual leave in accordance with the most favorable annual
leave policies of the Company or any of its Subsidiaries as in effect for you
immediately prior to such Change in Control; or

 

(vi)                              the Employer’s requiring you to be based more
than twenty five (25) miles from the location of your place of employment
immediately before the Change in Control, except for normal business travel in
connection with your duties with the Company or its Subsidiaries; or

 

(vii)                           the failure of the Company to obtain the
assumption agreement from any successor as contemplated in Article V hereof.

 

An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by you shall not constitute Good Reason. Your right to terminate
employment for Good Reason shall not be affected by incapacities due to mental
or physical illness and your continued employment shall not constitute consent
to, or a waiver of rights with respect to, any event or condition constituting
Good Reason. You must notify the Company of any event constituting Good Reason
within ninety (90) days following your knowledge of its existence or such event
shall not constitute Good Reason under this Plan.

 

(k)                                  “Just Cause” means:

 

(i)                                     the willful and continued failure by you
to perform substantially your duties with the Company and its Subsidiaries
(other than any such failure resulting from your incapacity due to physical or
mental illness or any such failure subsequent to the delivery to you of a notice
of the Company’s intent to terminate your employment without Just Cause or
subsequent to your delivery to the Company of a notice of your intent to
terminate employment for Good Reason), and such willful and continued failure
continues after a demand for substantial performance is delivered to you by the
Company or its Subsidiaries which specifically identifies the manner in which
you have not substantially performed your duties;

 

(ii)                                  the willful engaging by you in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the business or reputation of the Company or its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

For purposes of determining whether “Just Cause” exists, no act or failure to
act on your part shall be considered “willful” unless done, or omitted to be
done, by you in bad faith and without reasonable belief that the action or
omission was in, or not opposed to, the best interests of the Company and its
Subsidiaries. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board, based upon the advice of counsel for the
Company or upon the instructions to you by a more senior officer of the Company
shall be conclusively presumed to be done, or omitted to be done, by you in good
faith and in the best interests of the Company. Just Cause shall not exist
unless and until the Company has delivered to you a copy of a resolution duly
adopted by two-thirds (2/3) of the entire Board (excluding you if you are a
Board member) at a meeting of the Board called and held for such purpose (after
reasonable notice to you and an opportunity for you, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
an event set forth in clauses (i) or (ii) has occurred and specifying the
particulars thereof in detail. The Company must notify you of any event
constituting Just Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Just Cause under
this Plan.

 

(l)                                     “Multiplier” for each Employee Grade
shall be the number set forth opposite such Employee grade below:

 

Employee Grade

 

Multiplier

 

 

 

Grade One

 

3

Grade Two

 

2

Grade Three

 

2

Grade A

 

2

Grade B

 

1

 

(m)                               “Person” shall have the meaning set forth in
the definition of “Change in Control”.

 

(n)                                 “Release” means the Separation and General
Release Agreement in the form attached hereto as Exhibit “A”.

 

(o)                                 “Severance Payment” means the payment of
severance compensation as provided in Article III.

 

(p)                                 “Severance Period” means the number of whole
months equal to the product of 12 multiplied by the Multiplier for your Employee
Grade, beginning on the date of your termination of employment with the Company
and its Subsidiaries.

 

(q)                                 “Subsidiary” means any corporation or other
Person, a majority of the voting power, equity securities or equity interest of
which is owned directly or indirectly by the Company.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II

INDEMNIFICATION AND GROSS-UP FOR EXCISE TAXES

 

2.1                               Indemnification and Gross-Up

 

The Company hereby indemnifies you and holds you harmless from and against any
and all liabilities, costs and expenses (including, without limitation,
attorney’s fees and costs, interest and penalties) you may incur as a result of
the excise tax imposed by Section 4999 of the Code or any similar provision of
state or local income tax law (the “Excise Tax”), to the end that you shall be
placed in the same after-tax position with respect to the Severance Payment
under this Plan and all other payments from the Company to you in the nature of
compensation (including without limitation, acceleration of equity awards) as
you would have been in if the Excise Tax had never been imposed. In furtherance
of such indemnification, the Company shall pay to you a payment (the “Gross-Up
Payment”) in an amount such that, after payment by you of all taxes, including
income taxes and Excise Tax imposed on the Gross-Up Payment and any interest or
penalties (other than interest and penalties imposed by reason of your failure
to file timely tax returns or to pay taxes shown due on such returns and any tax
liability, including interest and penalties, unrelated to the Excise Tax or the
Gross-Up Payment), you shall be placed in the same after-tax position with
respect to the Severance Payment under this Plan and all other payments from the
Company to you in the nature of compensation (including without limitation,
acceleration of equity awards) as you would have been in if the Excise Tax had
never been imposed. At such time or times necessary to carry out the purposes of
this Article II in view of the withholding requirements of Section 4999 (c) (1)
of the Code, the Company shall pay to you one or more Gross-Up Payments for the
Severance Payment and any other payments in the nature of compensation
(including without limitation, acceleration of equity awards) which the Company
determines are “excess parachute payments” under Section 280G(b) (1) of the Code
(“Excess Parachute Payments”). If, through a federal, state or local taxing
authority (a “Taxing Authority”), or a judgment of any court, you become liable
for an amount of Excise Tax not covered by the Gross-Up Payment payable pursuant
to the preceding sentence, the Company shall pay you an additional Gross-Up
Payment (including income taxes and Excise Tax imposed on such additional
Gross-Up Payment and any interest or penalties (other than interest and
penalties imposed by reason of your failure to file timely tax returns or to pay
taxes shown due on such returns and any tax liability, including interest and
penalties, unrelated to the Excise Tax or the additional Gross-Up Payment)) to
make you whole for such additional Excise Tax; provided, however, that, pursuant
to Section 2.3, the Company shall have the right to require you to protest,
contest, or appeal any such determination or judgment. For purposes of this
Article II, any amount which the Company is required to withhold under Sections
3402 or 4999 of the Code or under any other provision of law shall be deemed to
have been paid for you.

 

2.2                               Reporting

 

The Company shall provide you with a written statement showing the computation
of such Gross-Up Payment and the Excess Parachute Payments and Excise Tax to
which it relates, and setting forth the determination of the amount of gross

 

6

--------------------------------------------------------------------------------


 

income you are required to recognize as a result of such payments and your
liability for the Excise Tax. All computations and determinations required to be
made under this Article II, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such computations and determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and you within fifteen (15) business
days of the receipt of notice from the Company or you that there has been a
Payment, or such earlier time as is requested by the Company (the
“Determination”). For purposes of the Determination, you shall be deemed to
(i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made and
(ii) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 

You shall cause your federal, state and local income tax returns for the period
in which you receive such Gross-Up Payment to be prepared and filed in
accordance with such statement, and, upon such fling, you shall certify in
writing to the Company that such returns have been so prepared and filed. At
your request, the Company shall furnish to you, at no cost to you, assistance in
preparing your federal, state and local income tax returns for the period in
which you receive such Gross-Up Payment in accordance with such statement.
Notwithstanding the provisions of Section 2.1, the Company shall not be
obligated to indemnify you from and against any tax liability, cost or expenses
(including, without limitation, any liability for the Excise Tax or attorney’s
fees or costs) to the extent such tax liability, cost or expense is attributable
to your failure to comply with the provisions of this Section 2.2.

 

2.3                               Controversies

 

If any controversy arises between you and a Taxing Authority with respect to the
treatment on any return of the Gross-Up Amount, or of any payment you receive
from the Company as an excess Parachute Payment, or with respect to Excess
Parachute Payment, including, without limitation, any audit, protest to an
appeals authority of a Taxing Authority or litigation (a “Controversy”), the
Company shall have the right to participate with you in the handling of such
Controversy. The Company shall have the right, solely with respect to a
Controversy, to direct you to protest or contest any proposed adjustment or
deficiency, initiate an appeals procedure within any Taxing Authority, commence
any judicial proceeding, make any settlement agreement, or file a claim for
refund of tax, and you shall not take any of such steps without the prior
written approval of the Company, which the Company shall not unreasonably
withhold. You shall be represented in any Controversy by attorneys, accountants,
and other advisors selected by the Company, and the Company shall pay the fees,
costs and expenses of such attorneys, accountants, or advisors, and any tax
liability you may incur as a result of such payment. You shall promptly notify
the Company of any communication with a Taxing Authority, and you shall promptly
furnish to the Company copies of any written correspondence, notices or
documents received from a Taxing

 

7

--------------------------------------------------------------------------------


 

Authority relating to a Controversy. You shall cooperate fully with the Company
in the handling of any Controversy; provided, however, that you shall not be
obligated to furnish to the Company copies of any portion of your tax returns
which do not bear upon, and are not affected by, the Controversy.

 

2.4                               Underpayments/Overpayments

 

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of a Determination, it is possible that Gross-Up Payments which should
have been made by the Company may not have been made (an “Underpayment”) or
Gross-Up Payments are made by the Company which should not have been made (an
“Overpayment”), consistent with the calculations required to be made hereunder.
In the event that you are thereafter required to make payment of any Excise Tax
or additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Company to or for your benefit. You shall pay over to the Company, within
ten (10) days after your receipt thereof, any refund of an Overpayment that you
receive from any Taxing Authority (together with interest at the rate provided
in Section 1274(b)(2) of the Code). For purposes of this Section 2.4, a
reduction in your tax liability attributable to the previous payment of the
Gross-Up Amount or the Excise Tax shall be deemed to be an Overpayment. If you
would have received an Overpayment of all or any portion of the Gross-Up Payment
or the Excise Tax, except that a Taxing Authority offset the amount of such
Overpayment against other tax liabilities, interest, or penalties, you shall pay
the amount of such offset over to the Company (together with interest at the
rate provided in Section 1274(b)(2) of the Code) within ten (10) days after
receipt of notice from the Taxing Authority of such offset.

 

ARTICLE III

SEVERANCE PAYMENTS

 

3.1                               Right to Severance Payment; Release

 

Conditioned on the execution and delivery by you (or your beneficiary or
personal representative, if applicable) of the Release, you shall be entitled to
receive a Severance Payment from the Company in the amount provided in Section
3.2 if (a) you are an Executive, and (b) within twenty four (24) months after
the occurrence of a Change of Control, your employment with the Company and its
Subsidiaries terminates for any reason other than:

 

(a)                                  Death,

 

(b)                                 Disability,

 

(c)                                  Termination by the Company or its
Subsidiaries for Just Cause,

 

8

--------------------------------------------------------------------------------


 

(d)                                 Retirement in accordance with the normal
retirement policy of the Company,

 

(e)                                  Voluntary termination by you for other than
Good Reason, or

 

(f)                                    The sale by the Company of the Subsidiary
which employed you before such sale, if you have been offered employment with
the purchaser of such Subsidiary on substantially the same terms and conditions
under which such you worked for the Subsidiary before the sale.

 

If your employment with the Company or its Subsidiaries is terminated before the
occurrence of a Change in Control for any reason other than one of those
enumerated immediately above, your employment will be deemed to have been
terminated by the Company without Just Cause on the day after the occurrence of
the Change in Control if (i) within ninety (90) days before a Change in Control
actually occurs, your employment is terminated by the Company other than for
Just Cause or by you for a reason that would have constituted Good Reason if the
Change in Control had already occurred or (ii) you reasonably demonstrate that
the Company or its Subsidiaries involuntarily terminated your employment, or
gave you Good Reason, at the request of a Person (other than the Company or its
Subsidiaries) who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control, or otherwise in connection with, or in
anticipation of, a Change in Control which actually occurs.

 

3.2                               Amount of Severance Payment

 

If you become entitled to a Severance Payment under this Plan, the amount of
your Severance Payment shall equal the product of your Compensation multiplied
by the Multiplier for your Employee Grade.

 

3.3                               No Mitigation

 

The Company acknowledges and agrees that you shall be entitled to receive your
entire Severance Payment regardless of any income, which you may receive from
other sources following your termination on or after the Effective Time.

 

3.4                               Payment of Severance Payment

 

The Severance Payment to which you are entitled shall be paid to you, in one
lump sum cash payment, not later than eight (8) calendar days after the
execution and delivery by you (or your beneficiary or personal representative,
if applicable) of the Release Agreement, but in no event before the date on
which such Release becomes effective (including the expiration of any applicable
revocation period). If you should die before all amounts payable to you have
been paid, such unpaid amounts shall be paid to your beneficiary under this Plan
or, if you have not designated such a beneficiary in writing to the Company, to
the personal representative(s) of your estate.

 

9

--------------------------------------------------------------------------------


 

3.5                               Welfare Benefits

 

If you are entitled to receive a Severance Payment under Section 3.1, you and
your dependents will also be entitled to receive, during your Severance Period,
the same level of medical, dental, disability and life insurance benefits upon
substantially the same terms and conditions (including employee contributions
for such benefits) as existed immediately prior to your termination date or, if
more favorable to you, as such benefits and terms and conditions existed
immediately prior to the Change in Control; provided, that, if you or dependents
cannot continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted. Notwithstanding the foregoing, your
right to medical, dental, disability or life insurance benefits shall be subject
to cancellation by the Company if you or your dependents obtain alternative
coverage of a similar type during the Severance Period; provided, however, that
if any such alternative group health coverage excludes any pre-existing
condition that you or your dependents may have when coverage under such group
health plan would otherwise begin, coverage under this Section 3.5 shall
continue (but not beyond the Severance Period) with respect to such pre-existing
condition until such exclusion under such other group health plan lapses or
expires. You shall be obligated to notify the Company’s Human Resources
Department of any such alternative coverage within thirty (30) days of its first
becoming applicable to you or your dependents. In the event you are required to
make an election under Sections 601 through 607 of ERISA (commonly known as
COBRA) to qualify for continuing health benefits coverage described in this
Section 3.5, the obligations of the Company and its Subsidiaries under this
Section 3.5 to continue your health benefits coverage shall be conditioned upon
your timely making such an election.

 

3.6                               Automobile

 

If you become entitled to receive a Severance Payment under Section 3.1, and you
then have the use of an automobile that is provided to you at the expense of the
Company or any Subsidiary, you shall have the right, for ninety (90) days
following your termination of employment, (a) to continue your use of the
automobile on the same basis on which you used it immediately before your
termination of employment, or (b) to purchase the automobile from the Company or
Subsidiary for its lowest wholesale Kelley Blue Book value from a range
determined based on the actual mileage, condition and features of the automobile
you use, or, if the Company or Subsidiary has leased the automobile, to assume
the lease, or (c) to take the actions described in clause (a) and (b) of this
sentence.

 

3.7                               Outplacement Services

 

If you become entitled to Severance Payment under Section 3.1, you will also
become entitled to receive outplacement services in accordance with the
Company’s usual practice for Executives as in effect immediately prior to the
Change in Control or, if more favorable to you, in accordance with the Company’s
usual practice for Executives as in effect immediately prior to your termination
of employment.

 

10

--------------------------------------------------------------------------------


 

3.8                               Withholding of Taxes

 

The Company may withhold from any amounts payable to you under this Plan all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.

 

ARTICLE IV

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

4.1                               Other Benefits

 

No payment hereunder shall be characterized as deferred compensation. Except as
set forth in Section 4.2, neither the provisions of this Plan nor the Severance
Payment provided for hereunder shall reduce any amounts otherwise payable, or in
any way diminish your rights as an employee, whether existing now or hereafter,
under any employee benefit, incentive, retirement, welfare, stock option, stock
bonus or stock-based, or stock purchase plan, program, policy or arrangement or
any written employment agreement or other plan, program policy or arrangement
not related to severance.

 

4.2                               Other Severance Plans Superseded

 

As of the date of adoption of this Plan, the terms and provisions of this Plan
will supersede any and all other severance plans maintained by the Company or
its Subsidiaries to the extent they apply to Executives (except for any
individual severance agreement between you and the Company and its
Subsidiaries), and your participation in any other severance plan of the Company
and its Subsidiaries will be hereby terminated. To the extent you are a party to
an individual severance agreement with the Company or any of its Subsidiaries,
you shall be entitled to receive the severance payments and benefits under such
agreement, unless you elect to receive the payments and benefits under this
Plan.

 

4.3                               Employment Status

 

This Plan does not constitute a contract of employment or impose on you any
obligation to remain in the employ of the Company, nor does it impose on the
Company or any of its Subsidiaries any obligation to retain you in your present
or any other position, nor does it change the status of your employment as an
employee at will. Nothing in this Plan shall in any way affect the right of the
Company or any of its Subsidiaries in its absolute discretion to change or
reduce your compensation at any time, or to change at any time one or more
benefit plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.

 

ARTICLE V

SUCCESSOR TO THE COMPANY

 

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to

 

11

--------------------------------------------------------------------------------


 

perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no succession or
assignment had taken place. In such event, the term “Company”, as used in this
Plan, shall mean (from and after, but not before, the occurrence of such event)
the Company as herein before defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

ARTICLE VI

CONFIDENTIALITY

 

6.1                               Nondisclosure of Confidential Material

 

In the performance of your duties, you have previously had, and may in the
future have, access to confidential records and information, including, but not
limited to, development, marketing, purchasing, organizational, strategic,
financial, managerial, administrative, manufacturing, production, distribution
and sales information, data, specifications and processes presently owned or at
any time hereafter developed by the Company or its agents or consultants or used
presently or at any time hereafter in the course of its business, that are not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and has been and/or will be
disclosed to you in confidence. By your acceptance of your Severance Payment
under this Plan, you shall be deemed to have acknowledged that the Confidential
Material constitutes propriety information of the Company which draws
independent economic value, actual or potential, from not being generally known
to the public or to other persons who could obtain economic value from its
disclosure or use, and that the Company has taken efforts reasonable under the
circumstances, of which this Section 6.1 is an example, to maintain its secrecy.
Except in the performance of your duties to the Company, you shall not, directly
or indirectly for any reason whatsoever, disclose or use any such Confidential
Material that (i) has been publicly disclosed or was within your possession
prior to its being furnished to you by the Company or becomes available to you
on a nonconfidential basis from a third party (in any of such cases, not due to
a breach by you or your obligations to the Company or by breach of any other
person of a confidential, fiduciary or confidential obligation, the breach of
which you know or reasonably should know), (ii) is required to be disclosed by
you pursuant to applicable law, and you provide notice to the Company of such
requirement as promptly as possible, or (iii) was independently acquired or
developed by you without violating any of the obligations under this Plan and
without relying on Confidential Material of the Company. All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the Company’s
business, which you have prepared, used or encountered or shall in the future
prepare, use or encounter, shall be and remain the Company’s sole and exclusive
property and shall be included in the Confidential Material. Upon your
termination of employment with the Company, or whenever requested by the
Company, you shall promptly deliver to the Company any and all of the
Confidential Material and copies thereof, not previously delivered to the
Company, that may be, or at any previous time has been, in your possession or
under your control.

 

12

--------------------------------------------------------------------------------


 

6.2                               Nonsolicitation of Employees

 

By your acceptance of your Severance Payment under this Plan, you agree that,
for a period of two (2) years following your termination of employment with the
Company or its Subsidiaries, neither you nor any Person or entity in which you
have an interest shall solicit any person who was employed on the date of your
termination of employment by the Company or any of its Subsidiaries, to leave
the employ of the Company or any of its Subsidiaries. Nothing in this Section
6.2, however, shall prohibit you or any Person or entity in which you have an
interest from placing advertisements in periodicals of general circulation
soliciting applications for employment, or from employing any person who answers
any such advertisement. For purposes of this Section 6.2, you shall not be
deemed to have an interest in any corporation whose stock is publicly traded
merely because you are the owner of not more than two percent (2%) of the
outstanding shares of any class of stock of such corporation, provided you have
no active participation in the business of such corporation (other than voting
your stock) and you do not provide services to such corporation in any capacity
(whether as an employee, an independent contractor or consultant, a board
member, or otherwise).

 

6.3                               Equitable Relief

 

By your acceptance of your Severance Payment under this Plan, you shall be
deemed to have acknowledged that violation of Sections 6.1 or 6.2 would cause
the Company irreparable damage for which the Company can not be reasonably
compensated in damages in an action at law, and that therefore in the event of
any breach by you of Sections 6.1 or 6.2, the Company shall be entitled to make
application to a court of competent jurisdiction for equitable relief by way of
injunction or otherwise (without being required to post a bond). This provision
shall not, however, be construed as a waiver of any of the rights which the
Company may have for damages under this Plan or otherwise, and, except as
limited in Article VII, all of the Company’s rights and remedies shall be
unrestricted.

 

ARTICLE VII

ARBITRATION

 

Subject to the provisions of Section 6.3, any controversy or claim between you
and the Company arising out of or relating to or concerning this Plan (including
the covenants contained in Section 6) and any dispute regarding your employment
or the termination of your employment or any dispute regarding the application,
interpretation or validity of this Plan (each, an “Employment Matter”) will be
finally settled by arbitration in a location determined by you (which location
must be located within the County in which you primarily work) and administered
by the American Arbitration Association (the “AAA”) under its Commercial
Arbitration Rules then in effect. In the event of any conflict between this Plan
and the rules of the American Arbitration Association, the provisions of this
Plan shall be determinative. If the parties are unable to agree upon an
arbitrator, they shall select a single arbitrator from a list of seven
arbitrators designated by the office of the American Arbitrator Association
having

 

13

--------------------------------------------------------------------------------


 

responsibility for the location selected by you, all of whom shall be retired
judges who are actively involved in hearing private cases or members of the
National Academy of Arbitrators, and who, in either event, are residents of such
forum. If the parties are unable to agree upon an arbitrator from such list,
they shall each strike names alternatively from the list, with the first to
strike being determined by lot. After each party has used three strikes, the
remaining name on the list shall be the arbitrator. The AAA’s Commercial
Arbitration Rules will be modified in the following ways:  (i) each arbitrator
will agree to treat as confidential evidence and other information presented to
them, (ii) there will be no authority to award punitive damages, (iii) there
will be no authority to amend or modify the terms of the Plan and (iv) a
decision must be rendered within ten business days of the parties’ closing
statements or submission of post-hearing briefs. To the extent permitted by law,
the Company will pay or reimburse any reasonable expenses, including reasonable
attorney’s fees, you incur as a result of any Employment Matter. You or the
Company may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in Los Angeles County, California or such other
jurisdiction as you may determine in your discretion to enforce any arbitration
award under Article VII.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1                               Applicable law

 

TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE UNITED STATES, THE LAWS OF THE
STATE OF CALIFORNIA SHALL BE THE CONTROLLING LAW IN ALL MATTERS RELATING TO THIS
PLAN, REGARDLESS OF THE CHOICE-OF-LAW RULES OF THE STATE OF CALIFORNIA OR ANY
OTHER JURISDICTION.

 

8.2                               Construction

 

No term or provision of this Plan shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Plan and any present or future statute law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Plan shall be curtailed and limited only to the
extent necessary to bring such provision with the requirements of the law.

 

8.3                               Severability

 

If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of this Plan and this Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

14

--------------------------------------------------------------------------------


 

8.4                               Headings

 

The Section headings in this Plan are inserted only as a matter of convenience,
and in no way define, limit, or extend or interpret the scope of this Plan or of
any particular Section.

 

8.5                               Assignability

 

Your rights or interests under this Plan shall not be assignable or
transferrable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution.

 

8.6                               Term

 

This Plan shall continue in full force and effect until its terms and provisions
are completely carried out, unless terminated by the Board with at least a
majority vote before the commencement of a Change in Control Period (as defined
below); provided, however, that no termination of this Plan shall be effective
if made while the Company (or any Person acting on the Company’s behalf) (i) is
conducting negotiations to effect a Change in Control, (ii) within ninety (90)
days before the Company (or any Person acting on its behalf) executes a letter
of intent (whether or not binding) or a definitive agreement to effect a Change
in Control, or (iii) during the period between execution of a definitive
agreement to effect a Change in Control and the consummation of the transactions
contemplated thereunder (the first to occur of (i), (ii) or (iii) shall commence
a “Change in Control Period”). A Change in Control Period shall expire upon the
first to occur of (A) the occurrence of a Change in Control and (B) the first
anniversary of the commencement of the Change in Control Period.

 

8.7                               Amendment/Termination

 

This Plan may be amended in any respect by resolution adopted by the Board with
at least a majority until the commencement of a Change in Control Period;
provided, however, that this Section 8.7 shall not be amended, and no amendment
shall be effective if made during a Change in Control Period. After a Change in
Control occurs, this Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect whatsoever
until the second anniversary of such Change in Control. No agreement or
representations written or oral, express or implied, with respect to the subject
matter hereof, have been made by the Company which are not expressly set forth
in this Plan.

 

8.8                               Notices

 

For purposes of this Plan, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each party to the
other, provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the General Counsel. All
notices and communications shall be deemed to have been received on the date of
delivery thereof if personally delivered, upon return confirmation

 

15

--------------------------------------------------------------------------------


 

if telecopied, on the third business day after the mailing thereof, or on the
date after sending by overnight mail, except that notice of change of address
shall be effective only upon actual receipt. No objection to the method of
delivery may be made if the written notice or other communication is actually
received.

 

8.9                               Interpretation and Administration

 

This Plan shall be administered by the Board. The Board may delegate any of its
powers under the Plan to a subcommittee of the Board. The Board or a
subcommittee thereof shall have the authority (i) to exercise all of the powers
granted to it under the Plan, (ii) to construe, interpret and implement the
Plan, (iii) to prescribe, amend and rescind rules and regulations relating to
the Plan, (iv) to make all determinations necessary or advisable in
administration of the Plan and (v) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan. Actions of the Board or a
subcommittee thereof shall be taken by a majority vote of its members.

 

 

Dated: July 26, 2006

 

16

--------------------------------------------------------------------------------


 

Exhibit A

Separation and General Release Agreement

 

In connection with the termination of your employment by First Community Bancorp
(the “Company”), effective                        , 200    , and in accordance
with the terms and conditions of the First Community Bancorp Executive Severance
Pay Plan, as amended and restated effective July 26, 2006 (the “Plan”), the
Company agrees to provide you, contingent upon your execution of this agreement,
with the following severance payment and benefits:

 

•                  [Insert description of severance payment and benefits]

 

In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

 

You knowingly and voluntarily waive and release forever whatever claims you ever
had, now have or hereafter may have against the Company and any subsidiary or
affiliate of the Company, any of their successors or assigns and any of their
present and former employees, directors, officers and agents (collectively
referred to as “Releasees”), based upon any matter, occurrence or event existing
or occurring prior to the execution of this agreement, including anything
relating to your employment with the Company and any of its subsidiaries or
affiliates or to the termination of such employment or to your status as a
shareholder or creditor of the Company.

 

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”)(except that you do not waive
ADEA rights or claims that may arise after the date of this agreement).

 

You agree never to institute any claim, suit or action at law or in equity
against any Releasee in any way by reason of any claim you ever had, now have or
hereafter may have relating to the matters described in the two preceding
paragraphs. You hereby acknowledge that you are familiar with the provisions of
California Civil Code Section 1542 and that you expressly waive and relinquish
any and all rights or benefits you may have under said Section 1542, to the full
extent permitted by law. Said Section 1542 states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

The payment and benefits described herein shall be in lieu of any and all other
amounts to which you might be, are now or may become entitled from the Company,
its subsidiaries and affiliates and, without limiting the generality of the
foregoing, you hereby

 

17

--------------------------------------------------------------------------------


 

expressly waive any right or claim that you may have or assert to payment for
salary, bonuses, medical, dental or hospitalization benefits, life insurance
benefits or attorneys’ fees; provided, however, that notwithstanding any other
provision of this agreement, you do not waive any of your rights and the Company
shall comply with its obligations with respect to continuation coverage
requirements under Section 4980B of the Internal Revenue Code of 1986, as
amended (commonly referred to as “COBRA”).

 

[Your signature below will also constitute confirmation that (i) you have been
given at least twenty-one (21) days within which to consider this release and
its consequences, (ii) you have been advised prior to signing this agreement to
consult, and have consulted, with an attorney of your choice, and (iii) you have
been advised that you may revoke this agreement at any time during the seven (7)
day period immediately following the date you signed this letter.][Subject to
revision based on circumstances of participant, and in accordance with
applicable law]

 

This agreement shall be governed by the laws of State of California.

 

Please confirm by returning to                             the enclosed copy of
this agreement, signed in the place provided, that you have knowingly and
voluntarily decided to accept and agree to the foregoing.

 

 

FIRST COMMUNITY BANCORP

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

Name:

 

Date:

 

 

18

--------------------------------------------------------------------------------